          Case 1:19-cv-06164-RA Document 12 Filed 07/23/20 Page 1 of 11
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED: 7/23/2020

 TRUSTEES OF THE NEW YORK CITY DISTRICT
 COUNCIL OF CARPENTERS PENSION FUND,
 WELFARE FUND, ANNUITY FUND, AND
 APPRENTICESHIP, JOURNEYMAN RETRAINING,
 EDUCATIONAL AND INDUSTRY FUND,
 TRUSTEES OF THE NEW YORK CITY
 CARPENTERS RELIEF AND CHARITY FUND, THE
 NEW YORK CITY AND VICINITY CARPENTERS                                 19-CV-6164 (RA)
 LABOR-MANAGEMENT CORPORATION, AND
 NEW YORK CITY DISTRICT COUNCIL OF
 CARPENTERS,                                                          MEMORANDUM
                                                                     OPINION & ORDER
                                           Petitioners,
                             v.

 OCEAN MARINE DEVELOPMENT CORP.,

                                          Respondent.


RONNIE ABRAMS, United States District Judge:

        Petitioners seek confirmation of an arbitration award entered against Respondent Ocean

Marine Development Corp. Respondent did not oppose the petition. For the reasons set forth

below, the petition is granted, but with a modest reduction in the amount of attorney’s fees awarded

to Petitioners.

                                         BACKGROUND

        Petitioners in this action consist of several parties. First, collectively referred to as the

“Funds,” are: (1) Trustees of the New York City District Council of Carpenters Pension, Welfare,

Annuity, Apprenticeship, Journeyman Retraining and Educational and Industry Funds, employer

and employee trustees of multiemployer labor-management trust funds organized and operated in

accordance with the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1002(21);

(2) Trustees of the New York City District Council of Carpenters Relief and Charity Fund, trustees
         Case 1:19-cv-06164-RA Document 12 Filed 07/23/20 Page 2 of 11




of a charitable organization established under section 501(c)(3) of the Internal Revenue Code, 26

U.S.C. § 501(c)(3); and (3) New York City and Vicinity Carpenters Labor-Management

Corporation, a New York not-for-profit corporation. See Pet., Dkt. 1, ¶¶ 4-6. Also among

Petitioners is the New York City District Council of Carpenters (the “Union”), a labor organization

that represents employees in an industry affecting commerce within the meaning of section 501 of

the Labor Management Relations Act of 1947 (“LMRA”), 29 U.S.C. § 142, and is the certified

bargaining representative for certain employees of Respondent Ocean Marine Development Corp.

Id. ¶ 7. Respondent is a business corporation organized under the laws of the State of New York,

with its principal place of business in New York. Id. ¶ 8.

       Respondent authorized and appointed the General Contractors Association of New York,

Inc. (the “GCA”) as its bargaining agent. Id. ¶ 9. Respondent was thus bound by the collective

bargaining agreement (the “CBA”) between the GCA and the Union. Id. ¶ 10. The CBA initially

covered the period of July 1, 2006 through June 30, 2011, id., but was subsequently extended to

cover the period of July 1, 2011 through May 31, 2017, id. ¶ 11.

       The CBA requires Respondent to “remit contributions to the Funds for every hour worked

by its employees within the trade and geographical jurisdiction of the Union.” Pet. ¶ 12; see also

Pet. Ex. B (“CBA”) art. XII, § 1. It also requires Respondent to “furnish its books and payroll

records when requested by the Funds for the purpose of conducting an audit to ensure compliance

with required benefit fund contributions.” Pet. ¶ 13; see also CBA art. XII, § 7. The CBA provides

that, “[s]hould any dispute or disagreement arise between the parties hereto . . . concerning any

claim arising from payments to the Fund of principal and/or interest which is allegedly due, either

party may seek arbitration of the dispute before the impartial arbitrator.” See Pet. ¶ 15; CBA art.

XII, § 11. The CBA also makes clear that “[t]he arbitrator shall have full and complete authority



                                                2
          Case 1:19-cv-06164-RA Document 12 Filed 07/23/20 Page 3 of 11




to decide any and all issues raised,” and that “[t]he arbitrator’s award . . . shall be final and binding

upon the parties.” CBA art. XII, § 11. The CBA further provides that, if a dispute arises from

unpaid contributions, the Funds would be entitled to “collect, in addition to the delinquent

contributions: (1) interest on the unpaid contributions at the prime rate of Citibank plus 2%; (2)

liquidated damages in the amount of 20% of the unpaid contributions; and (3) reasonable costs and

attorneys’ fees incurred by the Funds in collecting the delinquencies.” Pet. ¶ 16; see also CBA

art. XII, § 6(f)(a)-(e); Pet. Ex. D (“Collection Policy”) § 5.4.

        Pursuant to the CBA, an accountant retained by Petitioners audited Respondent’s

contributions to the Funds for “the period September 23, 2009 through October 31, 2010.” Pet. ¶

17; see also Pet. Ex. F (“Opinion and Award of Arbitrator” or the “Award”) at 2. The audit

“revealed that Respondent failed to remit all required contributions to the Funds.” Pet. ¶ 17.

Shortly thereafter, Petitioners initiated arbitration proceedings. Id. ¶ 18. The appointed arbitrator

held a hearing on January 17, 2019. See Award at 1; see also Pet. Ex. E.

        On May 23, 2019, the arbitrator issued the Award in favor of Petitioners, finding that

Respondent violated the CBA when it “failed to remit all required contributions to the Funds,” and

that it was thus liable for $27,042.46, plus interest accruing at the annual rate of 7.5%. See Pet. ¶¶

19-21; see also Award at 3. The arbitrator stated that “[u]pon the substantial and credible evidence

of the case as a whole . . . the Respondent-Employer, Ocean Marine Development Corp., is

delinquent in Fringe Benefit monies due under its written agreement and is also obligated to pay

delinquency assessment and interest on its delinquency,” in addition to attorney’s fees, arbitration

fees, court costs, audit costs, and promotional fund fees, pursuant to the CBA. Award at 2-3.

Specifically, he found that Respondent owed $9,143.30 in principal payments; $4,909.86 in total

interest; $4,909.86 in liquidated damages; $868.38 in late payment interest; $2,980.38 in non-audit



                                                   3
          Case 1:19-cv-06164-RA Document 12 Filed 07/23/20 Page 4 of 11




late payment interest; $80.68 in promotional fund considerations; $400 in court costs; $1,500 in

attorney’s fees; $500 in arbitrator’s fees; and $1,750 in audit costs. Id. at 3. As of July 2, 2019,

the date that Petitioners filed the instant petition, Respondent had failed to pay any portion of the

Award. See Pet. ¶ 22.

                                   PROCEDURAL HISTORY

       On July 2, 2019, Petitioners filed this petition, seeking an order confirming the Award and

a judgment in the amount of $27,042.46, plus prejudgment interest from the date of the Award

through the date of judgment accruing at a rate of 7.5%, post-judgment interest at the statutory

rate, $770 in attorney’s fees, and $75 in costs. See Dkt. 1. According to an Affidavit of Service

filed on July 10, 2019, Respondent was served with the petition on July 8, 2019. See Dkt. 8. On

February 20, 2020, this case was reassigned to the undersigned. On February 24, 2020, the Court

ordered that Respondent file its opposition, if any, by March 13, 2020, and that Petitioners file

their reply, if any, by March 27, 2020. See Dkt. 10. On February 25, 2020, Petitioners filed an

Affidavit of Service averring that Respondent was served with the Court’s February 24th Order.

See Dkt. 11. Respondent did not file an opposition to the petition.

                                   STANDARD OF REVIEW

       “Because arbitration awards are not self-enforcing, they must be given force and effect by

being converted to judicial orders by courts.” D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 104

(2d Cir. 2006) (alteration, internal quotation marks, and citation omitted).         Confirming an

arbitration award is generally no more than “a summary proceeding that merely makes what is

already a final arbitration award a judgment of the court.” Citigroup, Inc. v. Abu Dhabi Inv. Auth.,

776 F.3d 126, 132 (2d Cir. 2015) (internal quotation marks and citation omitted); see also 9 U.S.C.

§ 9 (“[T]he court must grant such an order unless the award is vacated, modified, or corrected.”).



                                                 4
         Case 1:19-cv-06164-RA Document 12 Filed 07/23/20 Page 5 of 11




Because “[a]rbitration panel determinations are generally accorded great deference under the

FAA,” a “court is required to enforce the arbitration award as long as there is a barely colorable

justification for the outcome reached.” Leeward Constr. Co. v. Am. Univ. of Antigua–Coll. of

Med., 826 F.3d 634, 638 (2d Cir. 2016) (internal quotation marks and citation omitted). “‘[T]here

is no general requirement that arbitrators explain the reasons for their award.’” Landy Michaels

Realty Corp. v. Local 32B-32J, Serv. Emps. Int’l Union, AFL-CIO, 954 F.2d 794, 797 (2d Cir.

1992) (internal quotation marks and citation omitted).

       An unanswered petition to confirm an arbitration award is treated as an unopposed motion

for summary judgment. See D.H. Blair & Co., 462 F.3d at 109-10. Summary judgment is

appropriate where the movant shows “that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). Thus, even though

Respondent has “cho[sen] the perilous path of failing to submit a response to a summary judgment

motion, the district court may not grant the motion without first examining the moving party’s

submission to determine if it has met its burden of demonstrating that no material issue of fact

remains for trial.” Amaker v. Foley, 274 F.3d 677, 681 (2d Cir. 2001).

                                         DISCUSSION

       Petitioners argue that they are entitled to confirmation of the Award, pre- and post-

judgment interest, attorney’s fees, and costs. The Court agrees, but with a modest reduction in the

requested attorney’s fees.

I.     Confirmation of the Arbitration Award

       Petitioners have demonstrated that there is no material issue of fact in dispute to preclude

enforcement of the Award, and that they are entitled to confirmation of the Award as a matter of




                                                5
           Case 1:19-cv-06164-RA Document 12 Filed 07/23/20 Page 6 of 11




law. First, Petitioners have presented undisputed evidence that arbitration was appropriate in this

case. In relevant part, the CBA provides:

        Should any dispute or disagreement arise between the parties hereto, or between
        the Union and/or Union Benefit Funds and any Employer-member signatory hereto,
        concerning any claim arising from payments to the Fund of principal and/or interest
        which is allegedly due, either party may seek arbitration of the dispute before the
        impartial arbitrator designated hereunder . . . .


CBA art. XII, § 11. Here, the parties’ dispute stems from Respondents’ alleged failure to remit

contributions to the Funds as required by the CBA. See Pet. ¶ 17. The CBA’s arbitration provision,

therefore, plainly encompasses the present dispute.

        Second, the arbitrator indisputably acted within the scope of his authority. The CBA

provides that “[t]he arbitrator shall have full and complete authority to decide any and all issues

raised,” and that “[t]he arbitrator’s award . . . shall be final and binding.” CBA art. XII, § 11.

Moreover, in the event of arbitration, the CBA entitles the Funds not only to delinquent

contributions, but also to interest, liquidated damages, attorney’s fees, and costs. See Pet. ¶ 16;

CBA art. XII, § 6(f)(a)-(e).

        Here, Petitioners submitted evidence that they gave Respondent notice of the arbitration

hearing, and Joseph Griffin, Respondent’s President, appeared at the hearing. See Pet. ¶ 18, Pet.

Ex. E; Award at 2. The other evidence submitted confirms that the arbitrator complied with the

authority provided to him in the CBA by limiting his review to the issues raised—namely,

Respondent’s delinquent payments to the Funds during the period of September 23, 2009 through

October 31, 2010. 1 See Award at 2. As stated in the Award, the arbitrator heard testimony from

the auditor that “set forth the accounting method employed during the course of the audit,” as well


1
  Although the Award states that the relevant period was “9/23/2008 through 10/31/2010,” see Award at 2, it appears
that the first date––September 23, 2008––is a typographical error and should instead read “9/23/2009.” See also Pet.
¶ 17 (noting that the relevant period is “September 23, 2009 through October 31, 2010”).

                                                         6
          Case 1:19-cv-06164-RA Document 12 Filed 07/23/20 Page 7 of 11




as the “computation of the amount of each alleged delinquency.” Id. Nothing before this Court

suggests that the amount is incorrect, or that the auditor’s accounting methods were unsound. And,

as the arbitrator noted, the “[Respondent’s] President [] appeared at the scheduled Hearing and

entered into negotiations with the Funds . . . to resolve the delinquent Benefit Fund contributions,”

demonstrating that Respondent recognized its liability. Id.

       Lastly, the relief granted to Petitioners was within the arbitrator’s authority. As discussed

above, where contributions are disputed, the CBA explicitly permits the arbitrator to grant interest,

liquidated damages, attorney’s fees, arbitrator’s fees, and court and audit costs. See CBA art. XII,

§ 6(f)(a)-(e).   In light of the evidence submitted, Petitioners have met their burden of

“demonstrating that no material issue of fact remains for trial.” D.H. Blair & Co., 462 F.3d at 110.

Accordingly, the Court confirms the Award.

II.    Pre- and Post-Judgment Interest

       Petitioners next request prejudgment interest, accruing from “the date of the Award through

the date of judgment . . . at the annual rate of 7.5%.” See Pet. at 6. “[W]hether to award

prejudgment interest in cases arising under federal law has in the absence of a statutory directive

been placed in the sound discretion of the district courts.” Waterside Ocean Navigation Co. v.

Int’l Navigation Ltd., 737 F.2d 150, 153 (2d Cir. 1984) (quoting Lodges 743 & 1746, Int’l Ass’n

of Machinists v. United Aircraft Corp., 534 F.2d 422, 446 (2d Cir. 1975)) (explaining that there is

a presumption towards granting prejudgment interest). District courts in this Circuit have regularly

exercised their discretion to grant prejudgment interest “when confirming arbitration awards under

collective bargaining agreements pursuant to § 301 of the LMRA, when the CBA[] indicated that

an arbitration award was ‘final and binding,’” as is the case here. Trs. of N.Y.C. Dist. Council of

Carpenters Pension Fund v. Modular Sys. Installations, Inc., No. 17-CV-6467 (GHW), 2017 WL



                                                 7
          Case 1:19-cv-06164-RA Document 12 Filed 07/23/20 Page 8 of 11




4772427, at *4 (S.D.N.Y. Oct. 20, 2017) (quoting Serv. Emps. Int’l Union, Local 32BJ, AFL-CIO

v. Stone Park Assocs., 326 F. Supp. 2d 550, 555 (S.D.N.Y. 2004) (collecting cases)). “Determining

the rate of interest to be applied is also within the discretion of the district court.” Stone Park

Assocs., 326 F. Supp. 2d at 555 (noting that “the LMRA is silent with respect to a prejudgment

interest rate”).

        Petitioners’ request for prejudgment interest from the date of the Award through the date

of judgment in this action, at a rate of 7.5% annually––as the arbitrator deemed appropriate––is

thus granted. The “‘common practice’ among courts within the Second Circuit is to grant interest

at a rate of 9%.” Id.; see, e.g., N.Y.C. Dist. Council of Carpenters v. Tried N True Interiors LLC,

No. 20-CV-00051 (LGS), 2020 WL 1809323, at *4 (S.D.N.Y. Apr. 9, 2020) (granting prejudgment

interest at the rate of 9% after confirming an arbitration award). Because there is a presumption

towards granting prejudgment interest and Petitioners have requested an accrual rate lower than

the general practice in this Circuit, the Court grants their request. See Trs. of N.Y.C. Dist. Council

of Carpenters Pension Fund, Welfare Fund, Annuity Fund, & Apprenticeship, Journeyman

Retraining, Educ. & Indus. Fund v. Tried N True Interiors LLC, No. 19-CV-2083 (GHW), 2019

WL 2327524, at *3 (S.D.N.Y. May 31, 2019) (granting prejudgment interest at the rate of 7% after

confirming an arbitration award).

        Petitioners also seek “post-judgment interest at the statutory rate.” See Pet. at 7. 28 U.S.C.

§ 1961(a) mandates postjudgment interest “on awards in civil cases as of the date judgment is

entered.” N.Y.C. Dist. Council of Carpenters, 2020 WL 1809323, at *4. The Court, therefore,

also grants postjudgment interest to “be calculated from the date of the entry of the judgment.” 28

U.S.C. § 1961(a).




                                                  8
          Case 1:19-cv-06164-RA Document 12 Filed 07/23/20 Page 9 of 11




III.   Attorney’s Fees and Costs

       Finally, Petitioners seek $770 in attorney’s fees and $75 in costs incurred in bringing this

petition. See Pet. at 7. Without statutory authority, a prevailing party is not generally entitled to

attorney’s fees, and § 301 of the LMRA does not specifically provide for recovery of attorney’s

fees in actions to confirm an arbitration award. See Int’l Chem. Workers Union (AFL-CIO), Local

No. 227 v. BASF Wyandotte Corp., 774 F.2d 43, 47 (2d Cir. 1985); Dist. Council of N.Y.C. &

Vicinity of United Bhd. of Carpenters & Joiners of Am. v. Infinity Mgmt. Corp., No. 19-CV-10654

(GHW), 2020 WL 550699, at *3 (S.D.N.Y. Feb. 3, 2020). Courts, however, may award attorney’s

fees in successful petitions to confirm arbitration awards “when a [party] refuses to abide by an

arbitrator’s decision without justification.” Trs. of the N.Y.C. Dist. Council of Carpenters Pension

Fund v. Coastal Envtl. Grp., Inc., No. 16-CV-6004 (GHW), 2016 WL 7335672, at *3 (S.D.N.Y.

Dec. 16, 2016) (quoting Int’l Chem. Workers Union, 774 F.2d at 47).

       Here, Respondent has not complied with the Award. See Pet. ¶ 22. And by not opposing

this petition, Respondent has presented no justification for its failure to comply with the Award.

The Court thus grants Petitioners’ request for attorney’s fees arising from bringing this action. See

Paysafe Partners LP v. Merch. Payment Grp. LLC, No. 19-CV-495 (LGS), 2019 WL 1986607, at

*3 (S.D.N.Y. May 6, 2019) (“As Respondent has not appeared in this action nor challenged the

Award, Petitioner is entitled to reasonable attorneys’ fees and costs.”).

       To determine a reasonable amount of attorney’s fees, Petitioners’ counsel submitted

contemporaneous time records, reflecting the time spent and all activities performed in litigating

this matter. See Pet. ¶ 26; Pet. Ex. G. In total, counsel billed $770, reflecting 2.8 hours of work.

See Pet. ¶ 30; Pet. Ex. G. Specifically, counsel billed the time of (1) Adrianna Grancio, an associate

who graduated from law school in 2016, at a rate of $275 per hour, id. ¶ 27; see also Pet. Ex. G,



                                                  9
           Case 1:19-cv-06164-RA Document 12 Filed 07/23/20 Page 10 of 11




and (2) legal assistants at a rate of $120 per hour, Pet. ¶ 28. 2 With respect to the amount of hours

billed, the Court has examined the submitted invoice and finds that the hours expended were

reasonable. See Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity

Fund v. Metroplex Serv. Grp., Inc., No. 18-CV-5889 (PAE), 2018 WL 4141034, at *6 (S.D.N.Y.

Aug. 30, 2018) (explaining that an invoice “reflects sound billing practices” when “[i]t is thorough,

detailed, relevant, and easy to understand, with no evident duplication of effort”).

         The Court, however, will reduce counsel’s proposed billing rates, albeit marginally. Other

courts in this District have “recently found these rates unreasonable, and concluded that $225 per

hour was an appropriate rate” for associates with similar experience in connection with comparable

work. See Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund, Welfare Fund, Annuity Fund,

& Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund v. Metro. Exposition Servs., Inc.,

No. 19-CV-149 (AJN), 2019 WL 2004279, at *4 (S.D.N.Y. May 7, 2019) (concluding that $225

per hour, rather than $275 per hour, is an appropriate rate for associates in connection with

confirmation of an arbitration award); see also, e.g., Trs. of N.Y.C. Dist. Council of Carpenters

Pension Fund, Welfare Fund, Annuity Fund v. DV I, LLC, No. 17-CV-7367 (PAE), 2018 WL

461244, at *5 (S.D.N.Y. Jan. 18, 2018) (approving $225 per hour as an appropriate rate for an

associate in connection with confirmation of an arbitration award). Accordingly, the Court reduces

Ms. Grancio’s rate from $275 to $225 per hour.

         Accordingly, Petitioners’ request for attorney’s fees is granted, but at the reduced rate of

$225 per hour for Ms. Grancio’s work. Petitioners are therefore entitled to $630 in attorney’s fees.




2
 Although Petitioners assert that counsel “billed the legal assistants’ time at a rate of $120 per hour for work performed
in connection with this action,” Pet. ¶ 28, the time records submitted at Exhibit G do not include the legal assistants’
work. Additionally, Petitioners do not seem to seek recovery as to the legal assistants’ work, as Exhibit G reflects 2.8
hours billed only by Ms. Grancio, at a rate of $275/hour, for a total of $770. To the extent that this was an oversight,
Petitioners may submit an additional request for the amount of $336, reflecting the legal assistants’ work.

                                                           10
          Case 1:19-cv-06164-RA Document 12 Filed 07/23/20 Page 11 of 11




The Court also grants Petitioners $75 in costs arising out of this petition, which is a standard cost

for bringing actions in this District. See Trs. of N.Y.C. Dist. Council of Carpenters Pension Fund,

Welfare Fund, Annuity Fund, & Apprenticeship, Journeyman Retraining, Educ. & Indus. Fund v.

Triangle Enter. NYC, Inc., No. 20-CV-793, 2020 WL 2306484, at *6 (S.D.N.Y. May 8, 2020).

                                         CONCLUSION

       For the foregoing reasons, the petition to confirm the arbitration award is granted. The

Clerk of Court is respectfully directed to enter judgment in the amount of $27,042.46, plus

prejudgment interest calculated at a rate of 7.5% per annum from May 23, 2019 through the date

of judgment in this action and post-judgment interest calculated at the statutory rate. In addition,

Petitioner’s request for attorney’s fees is granted in the amount of $630, as are costs in the amount

of $75. The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

 Dated:     July 23, 2020
            New York, New York


                                                      Ronnie Abrams
                                                      United States District Judge




                                                 11
